Citation Nr: 0637408	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968 with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for a left knee condition.  

In October 2004 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  At the hearing, the veteran withdrew 
his claim for service connection for asbestos exposure.  In 
December 2005 the veteran's representative submitted a 
statement in lieu of VA Form 646 regarding the issue of 
service connection for an asbestos injury, however, a 
handwritten note on this statement indicates that the claim 
had been withdrawn in October 2004.  Therefore, this issue is 
no longer before the Board.  38 C.F.R. § 20.204 (2006).  

In a March 2005 statement the veteran reported that his right 
knee had deteriorated as a result of the stress of supporting 
his weak left knee.  Entitlement to service connection for a 
right knee condition was previously denied in a December 2001 
rating decision.  The veteran did not perfect an appeal of 
the December 2001 denial.  38 C.F.R. § 20.302 (2006).  
Therefore, the request to reopen a claim of entitlement to 
service connection for a right knee condition is referred to 
the RO for appropriate action.  

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  
At the hearing, the veteran withdrew his claim for service 
connection for post-traumatic stress disorder (PTSD).  
Therefore, this issue is no longer before the Board.  
38 C.F.R. § 20.204.  

At the May 2006 Travel Board hearing, the veteran also 
testified that his doctor had told him that a foot fracture 
was related to his left knee condition.  The issue of 
entitlement to service connection for a foot condition has 
not been adjudicated, and is referred to the RO for 
appropriate action.  

In August 2006, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination is low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has consistently reported an injury to his left 
knee in service when a 100 pound sack of potatoes was dropped 
on him.  The veteran is competent to report the history of 
his in-service injury.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The veteran has consistently stated that he still experiences 
pain in the left knee.  This statement can be read as 
reporting a continuity of symptomatology since service.  Such 
a statement serves to trigger VA's obligation to afford the 
veteran an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

In an undated statement, received at the Board in August 
2006, an individual from internal medicine at the VA Medical 
Center indicated that he had been asked by the veteran to 
complete a statement so that he might get assistance for 
payment for chronic left knee problems.  This individual 
stated that the veteran injured his left knee when a large 
weight was dropped on it in service and that the veteran now 
had a diagnosis of osteoarthritis which was likely due to 
trauma.  

VA outpatient treatment records submitted with the statement 
include a diagnosis of osteoarthritis in regard to treatment 
for the foot.  The opinion does not indicate whether the 
osteoarthritis likely due to trauma is in the knee.  While 
the opinion suggests the possibility of a nexus between a 
current left knee disability and service, it is unclear 
whether or not the opinion was based on review of the record 
and examination of the veteran.  Further, on the same page as 
the opinion, the veteran requested a VA examination to 
evaluate the severity of his left knee condition.  

The Board finds that a VA examination is needed to obtain a 
competent opinion that is the product of review of the 
medical records and observation of the veteran.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for the left knee.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide an opinion as to whether 
the veteran has a current left knee 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any left knee 
disability began in service or is 
otherwise the result of a disease or 
injury in service.  

If the examiner opines that any current 
left knee disability is at least as 
likely as not related to service, he or 
she should also opine as to whether or 
not any scars on the left knee are 
related to service.  The examiner should 
offer a complete rationale for all 
opinions.  

2.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


